Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 16/524,658, SECURING DEVICE FOR LARGE SCALE COVER SYSTEMS, filed on 7/29/19.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 6 has been changed to claim 7;
Claim 7 has been changed to claim 8;
Claim 8 has been changed to claim 9;
Claim 9 has been changed to claim 10;
Claim 10 has been changed to claim 11;
Claim 11 has been changed to claim 12;
Claim 12 has been changed to claim 13;
Claim 13 has been changed to claim 14;
Claim 14 has been changed to claim 15;
Claim 15 has been changed to claim 16;
Claim 16 has been changed to claim 17
Claim 17 has been changed to claim 18;

Claim 19 has been changed to claim 20;
	Claim 20 has been changed to claim 21. 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-20, drawn to apparatus, classified in E04H 15/32.
II. Claim 21, drawn to method, classified in B65B 3/24.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as method and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the method as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different method.  (MPEP § 806.05(e)).  In this case the apparatus can be used as a container for holding water.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There are two different inventions in this application which put a serious burden on examiner to search outside of his art unit.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species:
Species I	Figures 1-7 and 9
Species II	Figure 10
 The species are independent or distinct because there are two different designs of securing system.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  There are two different designs of securing system which put a serious burden on examiner to search outside of his art unit.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Kristen Pursley on 3/19/21 a provisional election was made with traverse to prosecute the invention of group I and species I, claims 1-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 21 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 2, “at least one side wall” is indefinite because it is not clear if the side wall is the same as “one or more walls” as cited in claim 1, line 3. 
Claim 9, line 2, “screw mechanism” refers to non-elected species II with figure 10 and it should be deleted for clarification. 
Claim 10, line “the covering device” is indefinite because it is now positively cited while it is not positively cited in the preamble of claim 1. 
Claim 11, line 1, “including” is indefinite because it is not clear if it is in a method format.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-12 and 16-20 are rejected under 35 U.S.C. 102 (a1) as being anticipated by US Patent Application Publication # 2013/0213846 to Hendrickson et al.
Hendrickson et al. teaches a system comprising a polymeric shell (section 0056) including a receptacle portion (2) and an optional cover portion (16).  The receptacle portion is being formed of a base portion (located on the bottom of receptacle portion) and one or more walls (4, 8).  The shell includes at least one opening (located inside of element 18, 22).  The opening is adapted to receive a material capable of flowing and optionally curing to form a filled receptacle portion (see abstract).  The filled receptacle portion forming a solid weight (see abstract). The receptacle portion includes at least one end wall (12) and at least one side wall (8).  The at least one opening is located in the at least one end wall.  The material capable of flowing cures and solidifies over time to form the solid weight (cement, section 0057).  The solid weight is used to secure a covering device (plastic tarp 0073) while the polymeric shell surrounds the solid weight.  The solid weight is formed by sand (section 0057).  The cover portion is a cap that engages the receptacle portion is a snap on (section 0057).  The covering device is a tarp (section 0073).  The system includes a concrete material (section 0089).  The polymeric shell includes one indentation (26).  The polymeric shell is recyclable/ re-usable (section 0008).  The receptacle portion includes an internal surface and an external surface. The external surface includes one rib structure (26).  The internal surface is substantially smooth to produce a solid weight having a smooth surface. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Henderickson et al.
Hendrickson et al. taches the polymeric shell but fails to teach the polymeric shell is cut and removed from the solid weight.  Since Hendrickson et al.’s shell is made of plastic which has the ability of being break away from the solid structure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have removed the polymeric shell from the solid weight to provide designer’s preference for the appearance of cement rather than the polymeric material.
	
Claims 7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Henderickson et al. in view of US Patent # 7,731,133 to Kochanski.
Hendrickson et al. teaches the polymeric shell but fails to teach the polymeric shell comprises a material that is substantially UV resistant. Kochanski teaches the UV resistant material (column 4, lines 8-11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hendrickson et al.’s polymeric shell with UV resistant material as 
Hendrickson teaches the polymeric shell but fails to teach the polymeric shell is a thermoplastic material, rubber and polystyrene.  Kochanski teaches the shell comprises thermoplastic material, rubber and polystyrene.  (column 3, lines 59-67 and column 4, lines 1-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hendrickson’s shell with thermoplastic material, rubber and polystyrene as taught by Kochanski to provide “many different types of material or combinations thereof that can readily be formed into shaped objects provided that the components selected are consistent with the intended mechanical operation of a hold down device of the invention” (column 3, lines 59-67 in Kochanski’s invention). 
	 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent # 5,000,405 to Ryback et al.
Ryback et al. teaches the securing system containing a receptacle with a fillable material therein. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/               Primary Examiner, Art Unit 3632                                                                                                                                                                                         3/22/21